Citation Nr: 0403950	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-11 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain for the period from October 28, 2001, to 
August 8, 2002. 

2.  Entitlement to a rating in excess of 20 percent for low 
back strain for the period beginning August 9, 2002. 

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of carpal tunnel syndrome of the left wrist. 

4.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the right knee.  

5.  Entitlement to an initial rating in excess of 10 percent 
for patellofemoral syndrome of the left knee.  

6.  Entitlement to an initial compensable rating for 
residuals of fracture of the distal radial head of the left 
wrist. 

7.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as adjustment disorder with 
depressed mood.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1997 to 
October 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office in Portland, Oregon (RO).  

The claims with respect to the evaluations assigned for the 
service-connected disabilities at issue were placed in 
appellate status by a notice of disagreement taking exception 
with the initial ratings assigned for these disabilities.  
Accordingly, the principles enumerated in Fenderson v. West, 
12 Vet. App. 119 (1999), with respect to "staged ratings" 
are for application, and the issues have been listed 
accordingly on the title page. 

During the pendency of the veteran's appeal, the rating for 
low back strain, previously rated as 10 percent disabling 
effective from October 28, 2001, was increased to 20 percent 
effective from August 9, 2002, by a March 2003 rating 
decision.  As the 20 percent rating was not assigned 
effective from October 28, 2001, there is for consideration, 
as listed on the first page of this decision, entitlement to 
an evaluation in excess of 10 percent for low back strain for 
the period from October 28, 2001, to August 8, 2002.  See AB 
v. Brown 6 Vet. App. 35 (1993) (partial grant does not 
abrogate pending appeal).  

The issue of entitlement to an initial rating in excess of 10 
percent for residuals of carpal tunnel syndrome of the left 
wrist requires additional development, and will be addressed 
in the Remand portion of this decision. 


FINDINGS OF FACT

1.  Clinical evidence for the period between October 28, 
2001, to August 8, 2002, demonstrates pain on motion of the 
spine with no evidence of muscle spasm; severe symptoms of 
lumbosacral strain are not shown for the period beginning 
August 9, 2002. 

2.  The service-connected patellofemoral syndrome of the 
knees is manifested by tenderness and no limitation of 
motion. 

3.  Residuals of a fracture of the distal radial head of the 
left wrist do not involve malunion with bad alignment. 

4.  There are no extraordinary factors associated with the 
service-connected low back strain, patellofemoral syndrome of 
the right and left knee, or residuals of a status post 
fracture of the distal radial head of the left wrist such as 
to render application of the regular Rating Schedule 
provisions impractical.

5.  There is clear and unmistakable evidence demonstrating 
that an acquired psychiatric disorder existed at the 
veteran's entrance into active service.

6.  The credible and probative evidence of record shows that 
an acquired psychiatric disorder, to include adjustment 
disorder with depressed mood, did not undergo an increase in 
severity during service.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for low back strain for the period from October 28, 
2001, to August 8, 2002, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a 
Diagnostic Codes (DCs) 5292, 5295 (2003). 

2.  The criteria for a rating excess of 20 percent for low 
back strain for the period beginning August 9, 2002, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a DCs 5292, 5295 (2003). 

3.  The criteria for entitlement to initial ratings in excess 
of 10 percent for patellofemoral syndrome of the right or 
left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5024, 5260, 
5261 (2003).   

4.  The criteria for an initial compensable rating for 
residuals of fracture of the distal radial head of the left 
wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, DC 5212 (2003).  

5.  The evidence establishes that the veteran had an acquired 
psychiatric disorder at  the time of his induction into 
service that was not aggravated during service; therefore, 
the presumption of soundness at entrance into service is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111 (West 2002).

6.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was an increase in the severity of the underlying 
condition associated with an acquired psychiatric disorder 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2003).

7.  Service connection for a psychiatric disorder on a direct 
basis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board has carefully reviewed the veteran's claims file to 
ascertain whether remand to the RO is necessary in order to 
assure compliance with the new legislation.  It is noted that 
the development of medical evidence with respect to the 
issues adjudicated in this decision appears to be complete, 
as all of the service medical records appear to have been 
obtained and the reports from VA examinations in July 2001 
and August 2002 contain the necessary clinical information to 
adjudicate the issues addressed in this decision.  By virtue 
of rating decisions dated in November 2001 and March 2003, 
and the Statement of the Case (SOC) dated in March 2003, the 
veteran essentially has been given notice of the information 
and/or medical evidence necessary to substantiate his claims.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claims in the March 2003 SOC.  In 
addition, the veteran was advised of the provisions of the 
VCAA in the March 2003 SOC.  It thus appears that all 
obtainable evidence identified by the veteran relative to the 
claims addressed in this decision has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of the issues addressed 
below.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The Board concludes that the notifications received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.

In the present case, the veteran has been informed on 
multiple occasions, including by rating decision and 
statement of the case, of the types of evidence which would 
be necessary to substantiate his claims, and the RO has 
obtained clinical records pertinent to his claims.  This 
evidence was duly considered by the RO when it issued the 
March 2003 SOC.  

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the appellant.  Such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237 (Fed. Cir. 2003).

II.  Legal Criteria/Analysis

A.  Increased Rating Claims

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

1.  Lumbosacral Strain

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.   

Lumbosacral strain manifested by characteristic pain on 
motion warrants a 10 percent disability rating.  
38 C.F.R. § 4.71a, DC 5295.  A 20 percent rating for 
lumbosacral strain requires muscle spasm on extreme forward 
bending and the unilateral loss of lateral spine motion in 
the standing position.  Id.  A 40 percent evaluation is 
warranted for severe disability due to lumbosacral strain, 
with listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritis changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under 
38 C.F.R. § 4.71a, DC 5292.  A 20 percent evaluation requires 
moderate limitation of motion and a 40 percent evaluation 
requires severe limitation of motion.  Id.   

The effective date for an award of increased compensation is 
the later of the date of the receipt of claim or the date on 
which "entitlement arose."  38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400(o).  

With the above criteria in mind, the pertinent facts will be 
briefly summarized.  The service medical records reflect 
complaints of low back pain, and the diagnoses listed on the 
reports from the separation examination included lumbosacral 
strain.  After service, the veteran was afforded a VA 
examination in July 2001, at which time he complained about 
having back pain two to three times per week with lifting, 
bending, and physical therapy.  Treatment included Motrin, 
stretching, and heat.  Upon physical examination, the veteran 
was observed to walk with a normal posture and gait.  Muscle 
strength was listed as "5/5."  There was tenderness to 
palpation to the back.  The straight leg raising test was 
negative and the following ranges of motion in the lumbar 
spine were demonstrated:  90 degrees of flexion; 30 degrees 
of extension, 35 degrees of flexion to each side, an 30 
degrees of rotation to each side.  The veteran complained 
about pain at the end of all motion.  The diagnoses included 
low back strain.  

Following the July 2001 VA examination, the RO granted 
service-connection for low back strain by way of a November 
2001 rating decision.  A 10 percent rating was assigned under 
DC 5295, and the RO indicated that this rating was based on a 
finding of "limited or painful motion of a major joint."  
Thereafter and as indicated in the Introduction, the rating 
for low back strain was increased to 20 percent effective 
from August 9, 2002, by a March 2003 rating decision.  The RO 
chose August 9, 2002, as the effective date for the 20 
percent rating because it concluded that the criteria for a 
20 percent rating under DC 5295 were not met until a VA 
examination conducted on that day.  In pertinent part, this 
examination showed "visible muscle spasms" in the veteran's 
back with forward bending.  This finding was relied upon by 
the RO in assigning the 20 percent rating under DC 5295, 
which provides for such a rating when there is "muscle spasm 
on extreme forward bending and the unilateral loss of lateral 
spine motion in the standing position."  

After reviewing the evidence of record, the Board is in 
agreement with the effective date chosen by the RO for the 20 
percent rating for lumbosacral strain, because the record 
shows that "entitlement arose" for this rating at the time 
of the August 9, 2002, VA examination.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).  More specifically, there is 
no clinical record dated or received prior to August 9, 2002, 
demonstrating the symptomatology required for a 20 percent 
rating for lumbosacral strain; namely, lumbar spasms.  See 
38 C.F.R. § 4.71a, DC 5295.  As such, the Board finds that 
entitlement to an initial rating in excess of 10 percent for 
low back strain for the period from October 28, 2001, to 
August 8, 2002, is not warranted.

With regard to entitlement to a rating in excess of 20 
percent for low back strain for the period beginning August 
9, 2002, the Board notes that "severe" symptoms of 
lumbosacral strain, as described by the criteria enumerated 
under DC 5295, are not demonstrated, as neither the July 2001 
or August 2002 VA examination reports showed listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of a joint space.  

Moreover, while the Board has considered whether a rating in 
excess of 20 percent would be warranted for limitation of 
motion under DC 5292, "severe" limitation of spine motion 
was not shown at the time of either VA examination afforded 
the veteran.  As support for this assertion, the VA physician 
who conducted the August 2002 VA examination estimated that 
the veteran had only lost between 10 and 20 percent of normal 
spine motion, with an additional 20 percent of motion "due 
to pain."  Thus, even with consideration of provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that 
no more than "moderate" limitation of motion is shown.  
Given these range of motion findings, a rating in excess of 
20 percent for limitation of motion of the lumbar spine 
cannot be assigned as these findings do not represent 
"severe" limitation of motion under DC 5292.  

2.  Knees

Tenosynovitis is rated on the basis of limitation of motion, 
as for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024. 

Under 38 C.F.R. § 4.71a, DC 5260, flexion limited to 60 
degrees warrants a noncompensable rating, to 45 degrees a 10 
percent rating, to 30 degrees a 20 percent rating, and to 15 
degrees a 30 percent rating.  Under DC 5261, extension of the 
knee limited to 5 degrees warrants a noncompensable rating; 
to 10 degrees a 10 percent rating, to 15 degrees a 20 percent 
rating, and to 20 degrees a 30 percent rating.  Full knee 
motion is from 140 degrees of flexion to 0 degrees of 
extension.  38 C.F.R. §  4.71, Plate II.  

Summarizing the pertinent evidence of record, the service 
medical records, including the separation examination, 
demonstrated bilateral retropatellar pain syndrome in the 
veteran's knees.  After service, the veteran described knee 
pain two to three times a week with running and climbing at 
the time of his July 2001 VA examination.  Treatment was said 
to include Motrin or Tylenol, with the pain usually subsiding 
in one or two days.  Upon examination, the veteran, as noted 
above, walked with a normal gait and posture.  There was 
tenderness to palpation of the knees and bilateral pain upon 
McMurray's testing.  Flexion was to 140 degrees bilaterally, 
and pain was noted from 0 degrees of extension to 140 degrees 
of flexion bilaterally.  The diagnoses included bilateral 
patellofemoral pain syndrome.  Following the July 2001 VA 
examination, the RO granted service connection for 
patellofemoral syndrome of the right knee and left knee, and 
assigned separate 10 percent ratings for each knee by analogy 
to DC 5024 on the basis of limited or painful motion of a 
major joint.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board first addresses the matter of whether the RO 
chose the appropriate diagnostic code to rate the service-
connected knee disorder.  In rating a disability that is not 
listed in the Rating Schedule, it is permissible to rate that 
disability under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1) whether the 
functions affected by the condition are analogous; (2) 
whether the anatomical location of the condition is 
analogous; and (3) whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).  

The service-connected disability at issue involves 
functioning, including motion, of the knee joints.  As 
indicated above, the diagnostic code chosen by the RO, in 
conjunction with the provisions of DC 5003, to rate the 
veteran's knee disability contemplates motion of the knee, 
and provides for a compensable rating when there is 
noncompensable motion for each affected major joint or group 
of minor joints.  Thus, the Board concurs with the diagnostic 
code chosen by the RO.  Lendenmann, 3 Vet. App. at 345, 350-
51; 38 C.F.R. § 4.20. 

As to whether the veteran is entitled to increased 
compensation, the range of motion findings in the veteran's 
knees from the July 2001 VA examination clearly do not 
demonstrate entitlement to ratings in excess of 10 percent 
under either DC 5260 or DC 5261.  While pain is shown, this 
appears to have been contemplated by the 10 percent ratings 
currently assigned.  In short, the Board finds that there is 
no clinical evidence demonstrating that entitlement to a 
rating in excess of 10 percent for either knee is warranted 
under the applicable rating criteria.

3.  Left Wrist

Under the provisions of 38 C.F.R. § 4.71a, DC 5212 
(impairment of the radius), a compensable (10 percent) rating 
requires malunion of the minor or major radius with bad 
alignment.  Full range of wrist motion is from 70 degrees of 
dorsiflexion (extension) to 80 degrees of palmar flexion.  
38 C.F.R. § 4.71, Plate I. 

The service medical records reflect a fracture to the left 
distal radius, with open reduction internal fixation (ORIF) 
surgery accomplished in May 1999.  The veteran described pain 
in the left wrist three to four times a week with lifting and 
repetitive use at the previously referenced July 2001 VA 
examination.  He also described numbness that occurred one or 
two times a month.  (The Board notes that service connection 
is also in effect for carpal tunnel syndrome of the left 
wrist; and that, to whatever extent numbness or any other 
symptomatology in the left wrist is attributable to that 
disorder, such findings are not for consideration in 
determining the proper rating to be assigned for residuals of 
the left wrist fracture.)  It was also indicated on the July 
2001 VA examination reports that the veteran is right-handed.  

Physical examination findings pertaining to the left wrist in 
July 2001 included a normal range of left wrist motion but 
pain with radial deviation and extension.  Also noted was 
tenderness to palpation of the posterior wrist.  X-rays were 
interpreted as showing good positioning and alignment of the 
bones in the left wrist and a normal course of bone union 
without complication.  Based on these findings, the November 
2001 rating decision granted service connection for residuals 
of the left wrist fracture, and assigned a noncompensable 
rating by analogy to DC 5212. 

Findings from an August 2002 VA examination pertinent to the 
left wrist included normal grip strength and normal strength 
with wrist flexion and extension.  The first interosseous was 
intact and the Phalen's and Tinel's signs were negative.  The 
examiner stated that residuals of the wrist fracture would 
limit range of motion during "flare-ups" of pain and 
excessive use.  The veteran reported such excessive use every 
day, and said that his wrist became sore near the end of each 
day, with the examiner stating that, during such episodes, 
the veteran would lose "an additional five to ten percent of 
his range of motion, strength, coordination and endurance." 

Applying the pertinent legal criteria to the facts summarized 
above, as the disability at issue involves residuals of a 
fracture to the radius, and the criteria listed at DC 5212 
contemplate disability associated with malunion or nonunion 
involving that area of the wrist, the Board concurs with the 
RO in its decision to rate this disability under DC 5212.  
Lendenmann, supra; 38 C.F.R. § 4.20.  As for whether 
increased compensation is warranted, the post-service X-ray 
evidence cited above clearly demonstrates normal position, 
alignment, and union of the affected bones in the wrist.  
Thus, as there is no evidence of "malunion," a compensable 
rating under DC 5212 is not for assignment.  In addition, as 
the range of motion of the left wrist was said to be normal 
upon VA examination in July 2001 and there is no other 
objective evidence of functional impairment directly 
attributable to the service connected fracture residuals, 
entitlement to additional compensation under any other 
potentially applicable diagnostic codes is also not 
warranted.  

In making the determination above, it is again noted that 
service connection is in effect for carpal tunnel syndrome of 
the left wrist, and the medical findings clearly attribute 
much of the symptomatology in the left wrist, to include pain 
with motion, described upon VA examination in August 2002 to 
this disability.  With regard to the loss of motion said to 
result during "flare-ups" of pain, a 10 percent rating for 
loss of wrist motion under DC 5215 requires less than 15 
degrees of dorsiflexion or palmar flexion limited to "in 
line with the forearm."  38 C.F.R. § 4.71a, DC 5215.  The 
loss of motion described during episodes of pain does not 
approach these measurements, and the Board simply finds 
insufficient objective clinical evidence to assign increased 
compensation under the principles enumerated in DeLuca, 
8 Vet. App. at 202.  

In determining that increased compensation is not warranted 
for any of the service-connected disabilities discussed 
above, consideration has also been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned ratings.  See Fenderson, 12 Vet. App. at 
119.  Also considered by the Board have been the provisions 
of 38 C.F.R. § 3.321(b)(1), which state that when the 
disability picture is so exceptional or unusual that the 
normal provisions of the Rating Schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
If the question of an extraschedular rating is raised by the 
record or by the veteran before the Board, the correct course 
of action is for the Board to raise the issue and remand the 
matter if warranted for a decision in the first instance by 
the RO, which has the delegated authority to assign such a 
rating in the first instance, pursuant to 38 C.F.R. § 3.321 
(2003).  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to any of the service-
connected disabilities discussed above is demonstrated, nor 
is there any other evidence that any of these conditions 
involve such disability that an extraschedular rating would 
be warranted under the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board therefore finds that further consideration or 
referral under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

In conclusion, the Board has considered the contentions of 
the veteran with regard to his belief that the disabilities 
at issue are more disabling than has been reflected by the 
ratings assigned for these disabilities.  However, as 
sympathetic as it might be in the matter, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, the veteran's lay assertions as to the severity of 
his disability must be considered less probative than the 
findings of skilled professionals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As discussed in 
detail above, the Board has extensively reviewed the reports 
of the medical examinations associated with the claims 
folder, and finds that the symptomatology demonstrated by 
that evidence simply do not meet the criteria for an 
increased rating for any of the service-connected 
disabilities at issue.  In short, therefore, as the probative 
weight of the negative evidence exceeds that of the positive, 
the veteran's claims for increased ratings for the 
disabilities addressed above must be denied.  See Gilbert, 1 
Vet. App. at 49.   

B.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted. 38 C.F.R. 
§ 3.304(b). 

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of preexistence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC No. 3-2003 (July 16, 
2003), holding subsection 3.304(b) to be invalid insofar as 
it requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition. 38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

In this case, the Board believes that the evidence clearly 
establishes that an acquired psychiatric examination existed 
prior to service.  The veteran's December 1997 enlistment 
examination contains a notation reflecting depression and an 
attempt at suicide prior to service.  The medical history 
compiled at that time reflects the veteran reporting that he 
had thought about committing suicide on four occasions.  The 
Board concludes that this constitutes clear and unmistakable 
evidence that a psychiatric disorder existed prior to 
service.  Moreover, as will be discussed below, aggravation 
during service is also not shown by the record in this case.  
Thus, the Board finds that this evidence is sufficient to 
overcome the presumption of soundness with respect to the 
issue of service connection for a psychiatric disorder. 

The next question the Board must address is whether the 
veteran's pre-existing psychiatric disorder underwent a 
permanent increase in severity as a result of his military 
service.  Having reviewed the complete record, the Board 
finds, as will be explained below, that the weight of the 
evidence is against a conclusion that the veteran's 
psychiatric disorder underwent a permanent increase in 
severity during his period of active duty.  

The service medical records contain an isolated reference to 
a May 1999 visit to a mental hygiene clinic, apparently in 
Korea, at which time it was indicated that the veteran was in 
the process of divorcing his wife but that he was "dealing 
with this news well."  He was stable upon mental status 
examination at that time,  and the veteran reported that he 
did not wish to continue taking Zoloft.  The assessment was 
adjustment disorder with depressed mood that was resolving.  
A "partner relational problem" was also noted.  No further 
psychiatric treatment was demonstrated during service, 
although depression was noted on the report from the 
veteran's separation examination.  

After service separation, the veteran was afforded a VA 
psychiatric examination in July 2001.  The reports from this 
examination indicated that the service medical records were 
reviewed, and the examiner specifically referenced the May 
1999 mental hygiene report cited above.  The veteran himself 
reported that he was never treated for a psychiatric disorder 
on an inpatient basis during service but said he was seen 
"three or four" times during service on an outpatient basis 
while he was experiencing "problems" with his wife.  The 
veteran reported that he was only given Zoloft "for a little 
while."  With regard to psychiatric symptoms for the 
previous year, the veteran reported that there none that he 
could think of   He stated that he had not received 
psychiatric treatment since he left Korea two years prior to 
the examination.  He reported no lost time from work or 
social impairment due to a psychiatric disorder, and stated 
that "I don't really have any complaints since I've been at 
Fort Hood from Korea."  

The mental status examination conducted in July 2001 was 
essentially negative, with the veteran again reporting that 
he had experienced no problems with depression since he was 
in Korea in 1999 and having marital problems.  Following the 
examination, the veteran was found to have no diagnosis on 
Axis I, and it was indicated that he veteran's adjustment 
disorder with depressed mood (by history) had resolved.  The 
in-service partner relational problem was also said to have 
been resolved by the veteran's divorce from his first wife.  
It was indicated the veteran had remarried in the previous 
year, and the veteran reported that this marriage was 
progressing "reasonably well."  

After reviewing the evidence summarized above, the Board 
finds that the isolated mental hygiene clinic visit in May 
1999, in light of the veteran's later statements at the July 
2001 examination reporting psychiatric difficulty only while 
he was going through his divorce, and the conclusion 
following this examination that the veteran's adjustment 
disorder had "resolved," represented an "intermittent 
flare-up," rather than a worsening in the underlying 
condition associated with a psychiatric disorder.  Jensen, 4 
Vet. App. 304, 306-307.  Moreover, the fact that a 
psychiatric disorder was not diagnosed upon the July 2001 VA 
examination weighs against a conclusion that a psychiatric 
disorder was aggravated by service, or that service 
connection is warranted on a "direct" basis.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) (service connection 
may not be granted for symptoms unaccompanied by a diagnosed 
disability). 

In reaching the above determination, the Board has considered 
the assertions of the veteran that his psychiatric disorder 
was aggravated by service.  In short, the probative weight of 
these statements is overcome by that of the negative medical 
evidence cited above.  Espiritu, 2 Vet. App. at 492, 495.  As 
such, the claim for service connection for an acquired 
psychiatric disorder must be denied.  Gilbert, 1 Vet. App. at 
49. 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
low back strain for the period from October 28, 2001, to 
August 8, 2002, is denied. 

Entitlement to a rating in excess of 20 percent for low back 
strain for the period beginning August 9, 2002, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the right knee is denied. 

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome of the left knee is denied. 

Entitlement to an initial compensable rating for residuals of 
fracture of the distal radial head of the left wrist is 
denied. 

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as adjustment disorder with depressed mood, 
is denied. 
REMAND

As noted in the Introduction, the issue of entitlement to an 
initial rating in excess of 10 percent for residuals of 
carpal tunnel syndrome of the left wrist requires additional 
development.  

The veteran's representative asserts that the August 2002 VA 
examination was "incomplete" to the extent that the reports 
from this examination indicated that the veteran had been 
afforded an electromyogram to determine the presence of 
carpal tunnel syndrome, but reports from this procedure had 
not been obtained.  The physician who conducted the August 
2002 VA examination found that, if the results of this 
electromyogram were positive for carpal tunnel syndrome, it 
was possible that this condition would result in the loss of 
an additional 30 percent of range of wrist motion.  Thus, the 
reports from the electromyogram are certainly relevant to the 
claim for increased compensation for carpal tunnel syndrome, 
and the RO is obligated to obtain these reports.  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. § 5103A 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (holding that VA medical records are deemed to be in 
the constructive possession of VA adjudicatory personnel). 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) and all subsequent 
interpretive authority are satisfied, to 
include 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159).  This 
is to include obtaining the reports from the 
electromyogram discussed above and referenced 
at the August 2002 VA examination.  

2.  Thereafter, if the claim for an increased 
initial rating for carpal tunnel syndrome 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing this claim.  The SSOC must 
document readjudication of this claim in 
light of the electromyographic findings 
obtained as a result of the development 
requested above and the comments of the 
physician who examined the veteran in August 
2002 discussed above.  All other relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations, 
including the  evidence obtained as a result 
of the development requested above and the 
VCAA, should be referenced in the SSOC.  An 
appropriate period of time should be allowed 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



